Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 02/07/2020. 
The status of the Claims is as follows:
Claims 9 and 13-15 have been cancelled;
Claims 4, 5, and 12 have been amended;
Claims 1-8 and 10-12 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2020, 05/22/2020, 11/17/2020, 11/05/2020 was filed after the mailing date of the Application on 02/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation " the power supply device" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation " the power supply device" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 20160204475; White).

Regarding Claim 1 White discloses an electrical device system comprising: 
a first power supply device (20a4) that is able to selectively output a first voltage and a second voltage larger than the first voltage; (par 440, 445)
a second power supply device (20A3) that is able to output the second voltage; (par 437, 440, 450)

a second device main body (10A3) to which the first power supply device (20a4) and the second power supply device (20A3) are connectable, and driven at the second voltage. (par 448-457)

Regarding Claim 2 White discloses the invention as described above. White further discloses the second power supply device (20A3) has a power supply-side erroneous attachment prevention section configured to prevent connection to the first device main body (10A1). (par 958)

Regarding Claim 3 White discloses the invention as described above. White further discloses each of the first power supply device (20A4) and second power supply devices (20A3) comprise a slide rail (par 752) configured to guide attachment to the second device main body (10A3) in a first direction, and a latch section (par 752) configured to fix the power supply device to the second device main body (10A3), and the power supply-side erroneous attachment prevention section is provided in a region in which the latch section is disposed in a direction crossing the first direction.

Regarding Claim 4 White discloses the invention as described above. White further discloses the second device main body (10A3) comprises a device-side erroneous attachment prevention section configured to prevent attachment of a third power supply device (20A2) that outputs the first voltage (par 437), and a device-side attachment permitting section (par 485) configured to permit insertion of the power supply-side erroneous attachment prevention section, and the device-side erroneous attachment prevention section (par 485) and the device-side attachment permitting section are separated from each other in the first direction. (par 437-485)

 Claim 5 White discloses the invention as described above. White further discloses the first power supply device (20A4) is configured to output the first voltage when connected to the first device main body (10A1), and output the second voltage when connected to the second device main body (10A3). (par 445, 454-456)

Regarding Claim 6 White discloses an electrical device system comprising: 
a low voltage power supply device (20A1) that is able to output a low voltage, 
a variable-voltage power supply device (20A4) that is able to selectively output a high voltage or a low voltage, (par 437)
a low voltage device main body (10a1) to which the low voltage power supply device (20A1) or the variable-voltage power supply device (20a4) is selectively attachable, and 
a common device main body (418) to which the variable-voltage power supply device (20A4) is attachable, wherein the low voltage power supply device (20A1) has a power supply-side main erroneous attachment prevention section configured to abut a device-side main erroneous attachment prevention section provided on the common device main body. (par 752, 765)

Regarding Claim 7 White discloses the invention as described above. White further discloses further comprising: a high voltage power supply device (20A3) that is able to output a high voltage, wherein the high voltage power supply device (20A3) has an auxiliary erroneous attachment prevention section that abuts the low voltage device main body (10a1). (par 753)

Regarding Claim 8 White discloses the invention as described above. White further discloses the variable-voltage power supply device (20a4) has a plurality of power storage units that are able to output a low voltage, the common device main body (418) has a serial connecting circuit configured to connect the power storage units in series when the variable-voltage power supply device (20a4) is attached, and the low voltage device main body (10a1) has a parallel connecting 

Regarding Claim 10 White discloses an electrical device comprising: 
a device main body (10a2) to which any one of a variable-voltage power supply device (20A4) and a high voltage power supply device (20A3) is selectively detachably attached, the variable- voltage power supply device (20A4) is able to selectively output a high voltage or a low voltage, the high voltage power supply device (20A3) is able to output a high voltage, 
wherein the device main body comprises: 
a device-side main erroneous attachment prevention section (par 752, 765) configured to avoid abutting a power supply-side main erroneous attachment prevention section (par 752, 765) provided on the variable-voltage power supply device (20A4) and the high voltage power supply device (20A3), and abut a power supply-side main erroneous attachment prevention section (par 752, 765) provided on a low voltage power supply device (20A1) that is able to output a low voltage; and 
a device-side attachment permitting section (par 485) combined with a power supply-side auxiliary erroneous attachment prevention section (par 753) provided on the high voltage power supply device (20A3).

Regarding Claim 11 White discloses the invention as described above. White further discloses the power supply-side main erroneous attachment prevention section (par 752, 765) is provided on a rear end portion side of the power supply device (20A3, 20A4) in a direction of attachment of the power supply device (20A3, 20A4) to the device main body (10A2), the power supply-side auxiliary erroneous attachment prevention section (par 753) is a protrusion (522) provided on a tip portion side of the power supply device (20A3, 20A4) in the attachment direction, and the 

Regarding Claim 12 White discloses the invention as described above. White further discloses the variable-voltage power supply device (20A4) has a plurality of power storage units that are able to output a low voltage, and the device main body (10A2) is configured to connect the power storage units in series when the variable-voltage power supply device (20A4) is attached. (par 765)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brotto US 20080311795 battery packs of different voltages and different power devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731